Case 19-00730-5-JNC       Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09             Page 1 of
                                           39



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

IN RE:

CAH ACQUISITION COMPANY #1, LLC, d/b/a
                                  )                         CASE NO. 19-00730-JNC
d/b/a WASHINGTON COUNTY           )
HOSPITAL,                         )                               CHAPTER 11
                                  )

  EX PARTE MOTION FOR PRODUCTION OF DOCUMENTS AND EXAMINATION
                PURSUANT TO BANKRUPTCY RULE 2004

         Thomas W. Waldrep, Jr., Chapter 11 Trustee in the above-captioned cases (the

“Trustee”), hereby files this Ex Parte Motion for Production of Documents and Examination

Pursuant to Bankruptcy Rule 2004 (the “Motion”). This Motion seeks entry of an order, pursuant

to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule

2004-1 of the Local Rules of Practice and Procedure for the United States Bankruptcy Court for

the Eastern District of North Carolina, directing EmpowerHMS LLC (“EmpowerHMS”);

Empower H.I.S. LLC (“Empower H.I.S.”); and iHealthcare, Inc., iHealthcare Management

Company; iHealthcare Management II Company; and iHealthcare Software Services, Inc. (all

iHealthcare entities being collectively referred to as “iHealthcare”) to produce documents as set

forth herein, and directing representatives of EmpowerHMS, Empower H.I.S., and iHealthcare to

appear for deposition upon oral examination. In support of its Motion, the Trustee respectfully

states as follows:

                                     I. JURISDICTION

         1.    The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.
Case 19-00730-5-JNC       Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09              Page 2 of
                                           39



                                       II. BACKGROUND

       2.      On February 19, 2019 (the “Petition Date”), Washington County, North Carolina,

Medline Industries, Inc., and Dr. Robert Venable (collectively, the “Petitioning Creditors”) filed

an involuntary petition for relief under Chapter 7 of the Bankruptcy Code against CAH

Acquisition Company LLC, d/b/a Washington County Hospital (“CAH 1”).

       3.      On February 22, 2019, the Court entered an order approving the Trustee as

interim trustee for CAH 1’s bankruptcy estate [Dkt. No. 14].

       4.      On March 15, 2019 CAH 1’s bankruptcy case was converted from Chapter 7 to

Chapter 11, and the Trustee was appointed as the Chapter 11 trustee for CAH 1 pursuant to

section 1104 of the Bankruptcy Code.

       5.      In March and April 2019, six of CAH 1’s affiliates, CAH Acquisition Company

#2, LLC (Case No. 19-01230), CAH Acquisition Company #3, LLC (Case No. 19-01180), CAH

Acquisition Company 6, LLC (Case No. 01300), CAH Acquisition Company 7, LLC (Case No.

19-01298), CAH Acquisition Company 12, LLC (Case No. 19-01697), and CAH Acquisition

Company 16, LLC (Case No. 19-01227) (collectively with CAH 1, the “Debtors”) filed

voluntary petitions for relief under Chapter 11 of the Bankruptcy Code (collectively, the

“Bankruptcy Cases”). The Trustee has also been appointed as the Chapter 11 trustee in each of

the Bankruptcy Cases. The Bankruptcy Cases are being jointly administered by the Court.

       6.      On April 24, 2020, the Trustee filed its Application for Authority to Retain and

Employ McDonald Hopkins LLC as Special Counsel [Dkt. No. 756], which the Court granted on

May 12, 2020 [Dkt. No. 784].

       7.      Prior to the Petition Date, the Debtors owned and operated for-profit, critical

access hospitals (collectively, the “Hospitals”) that provided acute care, swing bed, emergency
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09              Page 3 of
                                            39



medicine, imaging, rehabilitation, laboratory, and related outpatient ancillary services in small

rural areas in North Carolina, Kansas, Missouri, and Oklahoma. As the Court is aware, some of

the Hospitals are still operating and others have been closed.

       8.      The Debtors’ estates appear to have been victims of an allegedly fraudulent and

unlawful laboratory specimen billing scheme. Certain details of this scheme are described in

more detail in the Disclosure Statement for Amended Chapter 11 Plan of Orderly Liquidation

Pursuant to Section 1125 of the Bankruptcy Code filed in the Bankruptcy Cases for CAH 1 [Dkt.

No. 481] and in other documents filed in the Bankruptcy Cases. The facts and circumstances of

the billing scheme are collectively referred to herein as the “Billing Scheme.”

       9.      A prompt investigation of the Billing Scheme is an essential component of

confirming a successful plan of liquidation in this case, as, upon information and belief, millions

of dollars were illicitly paid out from CAH 1 to outside clinical reference labs, consultants,

marketing entities and other third parties in the two-year period leading up to the Petition Date.

However, much of the records necessary for completion of the Trustee’s examination lie in the

hands of third parties, including, without limitation, EmpowerHMS and/or its successor entity,

iHealthcare, or Empower H.I.S. In particular, amongst those directing the Debtors’ activities

during the period of the Billing Scheme were Jorge Perez (one of the indirect owners of the

Hospitals), EmpowerHMS (a management company owned by Mr. Perez and others that

managed the Hospitals from 2017 forward), Empower H.I.S. (an affiliated entity of

EmpowerHMS owned by Mr. Perez and others), and certain other third parties. In or around the

last quarter of 2018, EmpowerHMS allegedly transferred its management responsibilities of the
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09              Page 4 of
                                            39



Hospitals, which would include laboratory billing, to an entity known as iHealthcare, which

continued to provide management services to CAH 1 until the appointment of the Trustee.

          10.   Undertaking the discovery sought herein with respect to the Billing Scheme will

assist the Trustee’s understanding of the scope and nature of potentially avoidable transfers made

from CAH 1’s estate as well as assist in identifying potential claims that may be brought on its

behalf.

                                   III. RELIEF REQUESTED

          11.   By this Motion, pursuant to Bankruptcy Rule 2004, the Trustee requests entry of

an order (a) compelling EmpowerHMS, Empower H.I.S., and iHealthcare to each designate and

to produce one or more officers, directors, managing agents, or other persons who consent to

testify on its behalf and who are the most able to testify with regard to the subjects set forth in

Exhibit A attached hereto and (b) compelling the production of documents as described in

Exhibits B and C attached hereto. The Trustee requests (i) that EmpowerHMS, Empower H.I.S.,

and iHealthcare each appear for deposition upon oral examination on or before July 10, 2020, at

places and times to be agreed upon between the Trustee, EmpowerHMS, Empower H.I.S., and

iHealthcare or as the Court may order and (ii) that such documents be produced for inspection

and copying on or before June 19, 2020 at a place to be determined by mutual agreement of the

Trustee, EmpowerHMS, Empower H.I.S., and iHealthcare or as the Court may order.



                                     IV. BASIS FOR RELIEF

          12.   Bankruptcy Rule 2004 provides that any party in interest may examine any entity,

including a debtor, on matters that relate to:
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09               Page 5 of
                                            39



       the acts, conduct, or property or to the liabilities and financial condition of the
       debtor, or to any matter which may affect the administration of the debtor’s estate,
       or to the debtor’s right to a discharge. In a . . . reorganization case under chapter
       11 of the Code . . . the examination may also relate to the operation of any
       business and the desirability of its continuance, the source of any money or
       property acquired or to be acquired by the debtor for purposes of consummating a
       plan and the consideration given or offered therefor, and any other matter relevant
       to the case or to the formulation of a plan.

Fed. R. Bankr. Pro. 2004(b).

       13.     The scope of a Bankruptcy Rule 2004 examination is “unfettered and broad,” as

the wording of the rule indicates. See 9 Collier on Bankruptcy ¶ 2004.02[1], at 2004-6 (15th ed.

rev.) (quoting In re Table Talk, Inc., 51 B.R. 143, 145 (Bankr. D. Mass. 1985)). “The scope of a

Rule 2004 examination ‘has been explained as a broad investigation into the financial affairs of

the debtor for the purpose of the discovery of assets of the estate and the discovery of fraudulent

conduct.’” In re Mattera, No. 05-39171, 2007 WL 1813763, at *2 (Bankr. D.N.J. June 13, 2007);

see also In re Whitley, Case No. 10-10426C-7G, 2011 WL 6202895, at *2 (Bankr. M.D.N.C.

Dec. 13, 2011) (noting that Rule 2004 is to be interpreted broadly and can be used to “unearth

claims and causes of action for the estate”).

       14.     The Trustee seeks information from EmpowerHMS, Empower H.I.S., and

iHealthcare regarding the Billing Scheme, including information regarding laboratory testing

services performed at the CAH 1 (and/or at reference laboratories but billed to patients or

insurers through CAH 1), billings, reimbursements, and revenues associated with such services,

and agreements between CAH 1, EmpowerHMS, Empower, H.I.S., and/or iHealthcare on the

one hand and third-party reference laboratories, vendors or marketers on the other in connection

with those services. Such information is clearly within the scope of Bankruptcy Rule 2004 as it
Case 19-00730-5-JNC         Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09               Page 6 of
                                             39



pertains to “the acts, conduct, or property or to the liabilities and financial condition of [CAH 1

and its affiliates] . . . .” Fed. R. Bankr. Pro. 2004(b).

        WHEREFORE, the Trustee respectfully requests that the Court enter an order:

        (A)     requiring that EmpowerHMS, Empower H.I.S., and iHealthcare designate and

produce one or more officers, directors, managing agents, or other persons who consent to testify

on its behalf and who are the most able to testify with regard to the subjects set forth in Exhibit A

attached hereto;

        (B)     requiring that EmpowerHMS, Empower H.I.S., and iHealthcare, by their

designee(s), appear for deposition on or before July 10, 2020, at places and times to be set by the

mutual agreement of the Trustee, EmpowerHMS, Empower H.I.S., and iHealthcare or as the

Court may order;

        (C)     compelling the production of documents, as described in Exhibits B, C, and D

attached hereto, for inspection and copying on or before June 19, 2020, at such place as the

Trustee, EmpowerHMS, Empower H.I.S., and iHealthcare may mutually agree or as the Court

may order; and

        (D)     providing for such other and further relief as the Court deems just and

appropriate.

        Respectfully submitted, this the 26th day of May, 2020.


                                                MCDONALD HOPKINS LLC

                                                /s/ Micah E. Marcus
                                                Micah E. Marcus {admitted pro hac vice)
                                                300 North LaSalle Street, Suite 1400
                                                Chicago, Illinois 60654
                                                Telephone: (312) 280-0111
Case 19-00730-5-JNC   Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09        Page 7 of
                                       39



                                     Facsimile: (312) 280-8232
                                     mmarcus@mcdonaldhopkins.com

                                     Special Counsel for the Chapter 11 Trustee

                                     - and -

                                     WALDREP LLP

                                     /s/ Thomas W. Waldrep, Jr.
                                     Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                     Jennifer B. Lyday (NC Bar No. 39871)
                                     Francisco T. Morales (NC Bar No. 43079)
                                     101 S. Stratford Road, Suite 210
                                     Winston-Salem, NC 27104
                                     Telephone: 336-717-1440
                                     Telefax: 336-717-1340
                                     Email: notice@waldrepllp.com

                                     Co-Counsel for the Trustee
Case 19-00730-5-JNC            Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                         Page 8 of
                                                39



                                              EXHIBIT A
                     BANKRUPTCY RULE 2004 EXAMINATION TOPICS1

         1.      The Billing Scheme;

         2.      CAH 1’s provision of laboratory testing services from March 1, 2017 to March

15, 2019;

         3.      Reimbursement rates for laboratory testing procedures at CAH 1 from March 1,

2017 to March 15, 2019;

         4.      Amounts billed to patients and/or insurance companies for laboratory testing

procedures at CAH 1 from March 1, 2017 to March 15, 2019;

         5.      Agreements between CAH 1 and reference laboratories (“Reference Labs”)

existing between March 1, 2017 and March 15, 2019;

         6.      Reference Labs provision of laboratory testing service billed through CAH 1 from

March 1, 2017 to March 15, 2019;

         7.      Amounts CAH 1, Reference Labs, EmpowerHMS, Empower H.I.S., and/or

iHealthcare received for laboratory testing services billed through CAH 1 from March 1, 2017 to

March 15, 2019;

         8.      Contracts, agreements, or arrangements between CAH 1, EmpowerHMS,

Empower H.I.S., or iHealthcare on the one hand, and third-party vendors and marketers on the

other in existence from March 1, 2017 to March 15, 2019; and




1
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Ex Parte
Motion for Production of Documents and Examination Pursuant to Bankruptcy Rule 2004.



{8852927: }                                         1
Case 19-00730-5-JNC       Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09              Page 9 of
                                           39



         9.    Payments CAH 1, EmpowerHMS, Empower H.I.S., and/or iHealthcare made to

third-party vendors or marketers on account of their participation in the Billing Scheme from

March 1, 2017 to the present.




{8852927: }                                 2
Case 19-00730-5-JNC            Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                         Page 10 of
                                                39



                                               EXHIBIT B
     THE TRUSTEE’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS AND
                         THINGS TO EMPOWERHMS1

                                                 DEFINITIONS

          A.      The terms “and” as well as “or” shall be construed conjunctively or disjunctively,

 and the singular shall be deemed to include the plural and vice-versa, as necessary to bring

 within the scope of this request all documents and information that might otherwise be construed

 to be outside its scope.

          B.      The terms “all” and “any” shall include any and all.

          C.       “Bankruptcy Cases” shall mean the voluntary chapter 11 bankruptcy cases of

 CAH 1 (Case No. 19-00730) and its affiliates, currently pending in the Bankruptcy Court.

          D.      “Bankruptcy Court” shall mean the United States Bankruptcy Court for the

 Eastern District of North Carolina.

          E.      The term “communication” shall include (without limitation) any written, oral,

 electronic, verbal and non-verbal exchanges between any persons or entities, whether transmitted

 in meetings or by telephone, telegraph, telex, cable, tape records, computer or otherwise, and

 includes (without limitation) oral conversations, telephone calls, letters, memoranda, reports,

 telegrams, facsimiles, e-mails, exhibits, drawings, and any other documents (as defined herein)

 that conform, constitute, or relate to the communications.

          F.      The term “concerning” shall mean related to, referring to, with respect to,

 pertaining to, concerning, in connection with, describing, mentioning, evidencing, or

 constituting.


 1
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Ex Parte
 Motion for Production of Documents and Examination Pursuant to Bankruptcy Rule 2004.


 {8853399: }
Case 19-00730-5-JNC         Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                 Page 11 of
                                             39



          G.    The term “document” means any written, recorded or graphic materials of any

 kind, form or shape whether prepared by you or other persons, that are in your possession,

 custody or control including, but not limited to, documents in the physical possession of your

 accountants, attorneys, or others but which you have the legal or practical right to obtain). This

 definition includes the front and back of a tangible writing if information appears on both (e.g.,

 cancelled check) and includes drafts and copies which vary in any way from originals as well as

 all information stored in machine readable form or accessible through computer or other

 information retrieval systems, including electronic mail, together with instructions and all other

 materials necessary to access, use or interpret such information. As such, a document includes,

 but is not limited to, the original and all copies, regardless of origin or location, of any paper,

 letter, memorandum, facsimile, telegram, telex, cable, other correspondence, report, record,

 study, note, diary, calendar, working paper, chart, book, graph, index, tape, data sheet or data

 processing card, floppy disk, printed circuit, canceled check, other bank record, ledger, bill,

 invoice, computation, schedule, contract, lease, analysis, appraisal, summary, instruction,

 computer memory bank, including supporting, underlying, or preparatory material, however

 produced or reproduced, to which you have or have had access to which may be in your

 possession, custody or control.

          H.    The term “person” shall mean (without limitation) any natural person, firm, sole

 proprietorship, partnership, corporation, association, trust, governmental body, or agency.

          I.    The term “representative” shall mean, with respect to a person, any past or present

 officer, director, employee, agent, attorney, financial advisor, investment banker or accountant of

 that person, including (without limitation) a representative acting or purporting to act on such

 person’s behalf or at the request or instruction of such person.




 {8853399: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09               Page 12 of
                                            39



           J.   The terms “you” and “your” shall mean EmpowerHMS and its agents,

 representatives, attorneys, and any other person responding to these requests on its behalf.

                                         INSTRUCTIONS

           1.   In responding to the requests, furnish all documents available to you, including

 documents in the possession of your attorneys or anyone acting on your behalf.

           2.   You are not being asked to produce any documents subject to the attorney-client

 privilege or attorney work product doctrine. If you object to any request and/or any document

 responsive to any request is withheld based on any claim of privilege or protection from

 discovery of any kind, describe generally the document or information withheld and state the

 privilege upon which you rely in withholding such document or information.

           3.   You shall produce all documents in the manner in which they are maintained in

 the usual course of your business or you shall organize and label the documents to correspond

 with the categories in this request. A request for a document shall be deemed to include a

 request for any and all file folders within which the document was contained, transmittal sheets,

 cover letters, exhibits, enclosures, or attachments to the document in addition to the document

 itself.

           4.   If and to the extent documents are maintained in a database or other electronic

 format, you shall produce along with the document(s) software that will enable access to the

 electronic document(s) or database as you would access such electronic document(s) or database

 in the ordinary course of your business.

           5.   Documents attached to each other should not be separated.

           6.   The fact that a document is produced by another party does not relieve you of the

 obligation to produce your copy of the same document, even if the two documents are identical.




 {8853399: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                Page 13 of
                                            39



          7.    In the event that you claim that a request is unduly burdensome, you shall respond

 to that portion of the request that is unobjectionable and specifically identify the respect in which

 the request is unduly burdensome.

          8.    In the event that you claim that a request is overbroad, you shall respond to that

 portion of the request that is unobjectionable and specifically identify the respect in which the

 request is overbroad.

          9.    The past tense shall include the present tense and vice versa.

          10.   Singular nouns shall include plural forms and vice versa.

          11.   When a document request refers to a person or entity and seeks any

 communications to or from, or documents related to, said person or entity, the request includes

 documents or communications to and from (and documents related to) representatives, agents,

 counsel and any other party communicating on behalf of such person or entity.

                                 REQUEST FOR PRODUCTION

          1.    All documents and communications regarding the Billing Scheme;

          2.    All documents and communications regarding CAH 1’s provision of laboratory

 testing services from March 1, 2017 to March 15, 2019;

          3.    All documents and communications regarding reimbursement rates for laboratory

 testing procedures at CAH 1 from March 1, 2017 to March 15, 2019;

          4.    All documents and communications regarding amounts billed to patients and/or

 insurance companies for laboratory testing procedures at CAH 1 from March 1, 2017 to March

 15, 2019;

          5.    All documents and communications regarding agreements between CAH 1 and

 reference laboratories (“Reference Labs”) existing between March 1, 2017 and March 15, 2019;




 {8853399: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09             Page 14 of
                                            39



          6.     All documents and communications regarding Reference Labs’ provision of

 laboratory testing services billed through CAH 1 from March 1, 2017 to March 15, 2019;

          7.     All documents and communications regarding amounts CAH 1, Reference Labs,

 EmpowerHMS, Empower H.I.S., and/or iHealthcare received for laboratory testing services

 billed through CAH 1 from March 1, 2017 to March 15, 2019;

          8.     All documents and communications regarding contracts, agreements, or

 arrangements between CAH 1, EmpowerHMS, Empower H.I.S., or iHealthcare on the one hand,

 and third-party vendors or marketers on the other in existence from March 1, 2017 to March 15,

 2019;

          9.     All documents and communications regarding payments CAH 1, EmpowerHMS,

 Empower H.I.S., and/or iHealthcare made to third-party vendors or marketers on account of their

 participation in the Billing Scheme from March 1, 2017 to the present.




 {8853399: }
          WCSR 7096790v3
Case 19-00730-5-JNC            Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                         Page 15 of
                                                39



                                               EXHIBIT C
     THE TRUSTEE’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS AND
                        THINGS TO EMPOWER H.I.S.1

                                                 DEFINITIONS

          A.      The terms “and” as well as “or” shall be construed conjunctively or disjunctively,

 and the singular shall be deemed to include the plural and vice-versa, as necessary to bring

 within the scope of this request all documents and information that might otherwise be construed

 to be outside its scope.

          B.      The terms “all” and “any” shall include any and all.

          C.       “Bankruptcy Cases” shall mean the voluntary chapter 11 bankruptcy cases of

 CAH 1 (Case No. 19-00730) and its affiliates, currently pending in the Bankruptcy Court.

          D.      “Bankruptcy Court” shall mean the United States Bankruptcy Court for the

 Eastern District of North Carolina.

          E.      The term “communication” shall include (without limitation) any written, oral,

 electronic, verbal and non-verbal exchanges between any persons or entities, whether transmitted

 in meetings or by telephone, telegraph, telex, cable, tape records, computer or otherwise, and

 includes (without limitation) oral conversations, telephone calls, letters, memoranda, reports,

 telegrams, facsimiles, e-mails, exhibits, drawings, and any other documents (as defined herein)

 that conform, constitute, or relate to the communications.

          F.      The term “concerning” shall mean related to, referring to, with respect to,

 pertaining to, concerning, in connection with, describing, mentioning, evidencing, or

 constituting.


 1
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Ex Parte
 Motion for Production of Documents and Examination Pursuant to Bankruptcy Rule 2004.


 {8853399: }
Case 19-00730-5-JNC         Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                 Page 16 of
                                             39



          G.    The term “document” means any written, recorded or graphic materials of any

 kind, form or shape whether prepared by you or other persons, that are in your possession,

 custody or control including, but not limited to, documents in the physical possession of your

 accountants, attorneys, or others but which you have the legal or practical right to obtain). This

 definition includes the front and back of a tangible writing if information appears on both (e.g.,

 cancelled check) and includes drafts and copies which vary in any way from originals as well as

 all information stored in machine readable form or accessible through computer or other

 information retrieval systems, including electronic mail, together with instructions and all other

 materials necessary to access, use or interpret such information. As such, a document includes,

 but is not limited to, the original and all copies, regardless of origin or location, of any paper,

 letter, memorandum, facsimile, telegram, telex, cable, other correspondence, report, record,

 study, note, diary, calendar, working paper, chart, book, graph, index, tape, data sheet or data

 processing card, floppy disk, printed circuit, canceled check, other bank record, ledger, bill,

 invoice, computation, schedule, contract, lease, analysis, appraisal, summary, instruction,

 computer memory bank, including supporting, underlying, or preparatory material, however

 produced or reproduced, to which you have or have had access to which may be in your

 possession, custody or control.

          H.    The term “person” shall mean (without limitation) any natural person, firm, sole

 proprietorship, partnership, corporation, association, trust, governmental body, or agency.

          I.    The term “representative” shall mean, with respect to a person, any past or present

 officer, director, employee, agent, attorney, financial advisor, investment banker or accountant of

 that person, including (without limitation) a representative acting or purporting to act on such

 person’s behalf or at the request or instruction of such person.




 {8853399: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09               Page 17 of
                                            39



           J.   The terms “you” and “your” shall mean Empower H.I.S. and its agents,

 representatives, attorneys, and any other person responding to these requests on its behalf.

                                         INSTRUCTIONS

           1.   In responding to the requests, furnish all documents available to you, including

 documents in the possession of your attorneys or anyone acting on your behalf.

           2.   You are not being asked to produce any documents subject to the attorney-client

 privilege or attorney work product doctrine. If you object to any request and/or any document

 responsive to any request is withheld based on any claim of privilege or protection from

 discovery of any kind, describe generally the document or information withheld and state the

 privilege upon which you rely in withholding such document or information.

           3.   You shall produce all documents in the manner in which they are maintained in

 the usual course of your business or you shall organize and label the documents to correspond

 with the categories in this request. A request for a document shall be deemed to include a

 request for any and all file folders within which the document was contained, transmittal sheets,

 cover letters, exhibits, enclosures, or attachments to the document in addition to the document

 itself.

           4.   If and to the extent documents are maintained in a database or other electronic

 format, you shall produce along with the document(s) software that will enable access to the

 electronic document(s) or database as you would access such electronic document(s) or database

 in the ordinary course of your business.

           5.   Documents attached to each other should not be separated.

           6.   The fact that a document is produced by another party does not relieve you of the

 obligation to produce your copy of the same document, even if the two documents are identical.




 {8853399: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                Page 18 of
                                            39



          7.    In the event that you claim that a request is unduly burdensome, you shall respond

 to that portion of the request that is unobjectionable and specifically identify the respect in which

 the request is unduly burdensome.

          8.    In the event that you claim that a request is overbroad, you shall respond to that

 portion of the request that is unobjectionable and specifically identify the respect in which the

 request is overbroad.

          9.    The past tense shall include the present tense and vice versa.

          10.   Singular nouns shall include plural forms and vice versa.

          11.   When a document request refers to a person or entity and seeks any

 communications to or from, or documents related to, said person or entity, the request includes

 documents or communications to and from (and documents related to) representatives, agents,

 counsel and any other party communicating on behalf of such person or entity.

                                 REQUEST FOR PRODUCTION

          1.    All documents and communications regarding the Billing Scheme;

          2.    All documents and communications regarding CAH 1’s provision of laboratory

 testing services from March 1, 2017 to March 15, 2019;

          3.    All documents and communications regarding reimbursement rates for laboratory

 testing procedures at CAH 1 from March 1, 2017 to March 15, 2019;

          4.    All documents and communications regarding amounts billed to patients and/or

 insurance companies for laboratory testing procedures at CAH 1 from March 1, 2017 to March

 15, 2019;

          5.    All documents and communications regarding agreements between CAH 1 and

 reference laboratories (“Reference Labs”) existing between March 1, 2017 and March 15, 2019;




 {8853399: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09             Page 19 of
                                            39



          6.     All documents and communications regarding Reference Labs’ provision of

 laboratory testing services billed through CAH 1 from March 1, 2017 to March 15, 2019;

          7.     All documents and communications regarding amounts CAH 1, Reference Labs,

 EmpowerHMS, Empower H.I.S., and/or iHealthcare received for laboratory testing services

 billed through CAH 1 from March 1, 2017 to March 15, 2019;

          8.     All documents and communications regarding contracts, agreements, or

 arrangements between CAH 1, EmpowerHMS, Empower H.I.S., or iHealthcare on the one hand,

 and third-party vendors or marketers on the other in existence from March 1, 2017 to March 15,

 2019;

          9.     All documents and communications regarding payments CAH 1, EmpowerHMS,

 Empower H.I.S., and/or iHealthcare made to third-party vendors or marketers on account of their

 participation in the Billing Scheme from March 1, 2017 to the present.




 {8853399: }
          WCSR 7096790v3
Case 19-00730-5-JNC            Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                         Page 20 of
                                                39



                                               EXHIBIT D
     THE TRUSTEE’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS AND
                       THINGS TO iHEALTHCARE INC.1

                                                 DEFINITIONS

          A.      The terms “and” as well as “or” shall be construed conjunctively or disjunctively,

 and the singular shall be deemed to include the plural and vice-versa, as necessary to bring

 within the scope of this request all documents and information that might otherwise be construed

 to be outside its scope.

          B.      The terms “all” and “any” shall include any and all.

          C.       “Bankruptcy Cases” shall mean the voluntary chapter 11 bankruptcy cases of

 CAH 1 (Case No. 19-00730) and its affiliates, currently pending in the Bankruptcy Court.

          D.      “Bankruptcy Court” shall mean the United States Bankruptcy Court for the

 Eastern District of North Carolina.

          E.      The term “communication” shall include (without limitation) any written, oral,

 electronic, verbal and non-verbal exchanges between any persons or entities, whether transmitted

 in meetings or by telephone, telegraph, telex, cable, tape records, computer or otherwise, and

 includes (without limitation) oral conversations, telephone calls, letters, memoranda, reports,

 telegrams, facsimiles, e-mails, exhibits, drawings, and any other documents (as defined herein)

 that conform, constitute, or relate to the communications.

          F.      The term “concerning” shall mean related to, referring to, with respect to,

 pertaining to, concerning, in connection with, describing, mentioning, evidencing, or

 constituting.


 1
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Ex Parte
 Motion for Production of Documents and Examination Pursuant to Bankruptcy Rule 2004.


 {8853397: }
Case 19-00730-5-JNC         Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                 Page 21 of
                                             39



          G.    The term “document” means any written, recorded or graphic materials of any

 kind, form or shape whether prepared by you or other persons, that are in your possession,

 custody or control including, but not limited to, documents in the physical possession of your

 accountants, attorneys, or others but which you have the legal or practical right to obtain). This

 definition includes the front and back of a tangible writing if information appears on both (e.g.,

 cancelled check) and includes drafts and copies which vary in any way from originals as well as

 all information stored in machine readable form or accessible through computer or other

 information retrieval systems, including electronic mail, together with instructions and all other

 materials necessary to access, use or interpret such information. As such, a document includes,

 but is not limited to, the original and all copies, regardless of origin or location, of any paper,

 letter, memorandum, facsimile, telegram, telex, cable, other correspondence, report, record,

 study, note, diary, calendar, working paper, chart, book, graph, index, tape, data sheet or data

 processing card, floppy disk, printed circuit, canceled check, other bank record, ledger, bill,

 invoice, computation, schedule, contract, lease, analysis, appraisal, summary, instruction,

 computer memory bank, including supporting, underlying, or preparatory material, however

 produced or reproduced, to which you have or have had access to which may be in your

 possession, custody or control.

          H.    The term “person” shall mean (without limitation) any natural person, firm, sole

 proprietorship, partnership, corporation, association, trust, governmental body, or agency.

          I.    The term “representative” shall mean, with respect to a person, any past or present

 officer, director, employee, agent, attorney, financial advisor, investment banker or accountant of

 that person, including (without limitation) a representative acting or purporting to act on such

 person’s behalf or at the request or instruction of such person.




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09               Page 22 of
                                            39



           J.   The terms “you” and “your” shall mean iHealthcare and its agents,

 representatives, attorneys, and any other person responding to these requests on its behalf.

                                         INSTRUCTIONS

           1.   In responding to the requests, furnish all documents available to you, including

 documents in the possession of your attorneys or anyone acting on your behalf.

           2.   You are not being asked to produce any documents subject to the attorney-client

 privilege or attorney work product doctrine. If you object to any request and/or any document

 responsive to any request is withheld based on any claim of privilege or protection from

 discovery of any kind, describe generally the document or information withheld and state the

 privilege upon which you rely in withholding such document or information.

           3.   You shall produce all documents in the manner in which they are maintained in

 the usual course of your business or you shall organize and label the documents to correspond

 with the categories in this request. A request for a document shall be deemed to include a

 request for any and all file folders within which the document was contained, transmittal sheets,

 cover letters, exhibits, enclosures, or attachments to the document in addition to the document

 itself.

           4.   If and to the extent documents are maintained in a database or other electronic

 format, you shall produce along with the document(s) software that will enable access to the

 electronic document(s) or database as you would access such electronic document(s) or database

 in the ordinary course of your business.

           5.   Documents attached to each other should not be separated.

           6.   The fact that a document is produced by another party does not relieve you of the

 obligation to produce your copy of the same document, even if the two documents are identical.




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                Page 23 of
                                            39



          7.    In the event that you claim that a request is unduly burdensome, you shall respond

 to that portion of the request that is unobjectionable and specifically identify the respect in which

 the request is unduly burdensome.

          8.    In the event that you claim that a request is overbroad, you shall respond to that

 portion of the request that is unobjectionable and specifically identify the respect in which the

 request is overbroad.

          9.    The past tense shall include the present tense and vice versa.

          10.   Singular nouns shall include plural forms and vice versa.

          11.   When a document request refers to a person or entity and seeks any

 communications to or from, or documents related to, said person or entity, the request includes

 documents or communications to and from (and documents related to) representatives, agents,

 counsel and any other party communicating on behalf of such person or entity.

                                 REQUEST FOR PRODUCTION

          1.    All documents and communications regarding the Billing Scheme;

          2.    All documents and communications regarding CAH 1’s provision of laboratory

 testing services from March 1, 2017 to March 15, 2019;

          3.    All documents and communications regarding reimbursement rates for laboratory

 testing procedures at CAH 1 from March 1, 2017 to March 15, 2019;

          4.    All documents and communications regarding amounts billed to patients and/or

 insurance companies for laboratory testing procedures at CAH 1 from March 1, 2017 to March

 15, 2019;

          5.    All documents and communications regarding agreements between CAH 1 and

 reference laboratories (“Reference Labs”) existing between March 1, 2017 and March 15, 2019;




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09             Page 24 of
                                            39



          6.     All documents and communications regarding Reference Labs’ provision of

 laboratory testing services billed through CAH 1 from March 1, 2017 to March 15, 2019;

          7.     All documents and communications regarding amounts CAH 1, Reference Labs,

 EmpowerHMS, Empower H.I.S., and/or iHealthcare received for laboratory testing services

 billed through CAH 1 from March 1, 2017 to March 15, 2019;

          8.     All documents and communications regarding contracts, agreements, or

 arrangements between CAH 1, EmpowerHMS, Empower H.I.S., or iHealthcare on the one hand,

 and third-party vendors or marketers on the other in existence from March 1, 2017 to March 15,

 2019;

          9.     All documents and communications regarding payments CAH 1, EmpowerHMS,

 Empower H.I.S., and/or iHealthcare made to third-party vendors or marketers on account of their

 participation in the Billing Scheme from March 1, 2017 to the present.




 {8853397: }
          WCSR 7096790v3
Case 19-00730-5-JNC            Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                         Page 25 of
                                                39



                                               EXHIBIT E
     THE TRUSTEE’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS AND
             THINGS TO iHEALTHCARE MANAGEMENT COMPANY1

                                                 DEFINITIONS

          A.      The terms “and” as well as “or” shall be construed conjunctively or disjunctively,

 and the singular shall be deemed to include the plural and vice-versa, as necessary to bring

 within the scope of this request all documents and information that might otherwise be construed

 to be outside its scope.

          B.      The terms “all” and “any” shall include any and all.

          C.       “Bankruptcy Cases” shall mean the voluntary chapter 11 bankruptcy cases of

 CAH 1 (Case No. 19-00730) and its affiliates, currently pending in the Bankruptcy Court.

          D.      “Bankruptcy Court” shall mean the United States Bankruptcy Court for the

 Eastern District of North Carolina.

          E.      The term “communication” shall include (without limitation) any written, oral,

 electronic, verbal and non-verbal exchanges between any persons or entities, whether transmitted

 in meetings or by telephone, telegraph, telex, cable, tape records, computer or otherwise, and

 includes (without limitation) oral conversations, telephone calls, letters, memoranda, reports,

 telegrams, facsimiles, e-mails, exhibits, drawings, and any other documents (as defined herein)

 that conform, constitute, or relate to the communications.

          F.      The term “concerning” shall mean related to, referring to, with respect to,

 pertaining to, concerning, in connection with, describing, mentioning, evidencing, or

 constituting.


 1
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Ex Parte
 Motion for Production of Documents and Examination Pursuant to Bankruptcy Rule 2004.


 {8853397: }
Case 19-00730-5-JNC         Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                 Page 26 of
                                             39



          G.    The term “document” means any written, recorded or graphic materials of any

 kind, form or shape whether prepared by you or other persons, that are in your possession,

 custody or control including, but not limited to, documents in the physical possession of your

 accountants, attorneys, or others but which you have the legal or practical right to obtain). This

 definition includes the front and back of a tangible writing if information appears on both (e.g.,

 cancelled check) and includes drafts and copies which vary in any way from originals as well as

 all information stored in machine readable form or accessible through computer or other

 information retrieval systems, including electronic mail, together with instructions and all other

 materials necessary to access, use or interpret such information. As such, a document includes,

 but is not limited to, the original and all copies, regardless of origin or location, of any paper,

 letter, memorandum, facsimile, telegram, telex, cable, other correspondence, report, record,

 study, note, diary, calendar, working paper, chart, book, graph, index, tape, data sheet or data

 processing card, floppy disk, printed circuit, canceled check, other bank record, ledger, bill,

 invoice, computation, schedule, contract, lease, analysis, appraisal, summary, instruction,

 computer memory bank, including supporting, underlying, or preparatory material, however

 produced or reproduced, to which you have or have had access to which may be in your

 possession, custody or control.

          H.    The term “person” shall mean (without limitation) any natural person, firm, sole

 proprietorship, partnership, corporation, association, trust, governmental body, or agency.

          I.    The term “representative” shall mean, with respect to a person, any past or present

 officer, director, employee, agent, attorney, financial advisor, investment banker or accountant of

 that person, including (without limitation) a representative acting or purporting to act on such

 person’s behalf or at the request or instruction of such person.




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09               Page 27 of
                                            39



           J.   The terms “you” and “your” shall mean iHealthcare and its agents,

 representatives, attorneys, and any other person responding to these requests on its behalf.

                                         INSTRUCTIONS

           1.   In responding to the requests, furnish all documents available to you, including

 documents in the possession of your attorneys or anyone acting on your behalf.

           2.   You are not being asked to produce any documents subject to the attorney-client

 privilege or attorney work product doctrine. If you object to any request and/or any document

 responsive to any request is withheld based on any claim of privilege or protection from

 discovery of any kind, describe generally the document or information withheld and state the

 privilege upon which you rely in withholding such document or information.

           3.   You shall produce all documents in the manner in which they are maintained in

 the usual course of your business or you shall organize and label the documents to correspond

 with the categories in this request. A request for a document shall be deemed to include a

 request for any and all file folders within which the document was contained, transmittal sheets,

 cover letters, exhibits, enclosures, or attachments to the document in addition to the document

 itself.

           4.   If and to the extent documents are maintained in a database or other electronic

 format, you shall produce along with the document(s) software that will enable access to the

 electronic document(s) or database as you would access such electronic document(s) or database

 in the ordinary course of your business.

           5.   Documents attached to each other should not be separated.

           6.   The fact that a document is produced by another party does not relieve you of the

 obligation to produce your copy of the same document, even if the two documents are identical.




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                Page 28 of
                                            39



          7.    In the event that you claim that a request is unduly burdensome, you shall respond

 to that portion of the request that is unobjectionable and specifically identify the respect in which

 the request is unduly burdensome.

          8.    In the event that you claim that a request is overbroad, you shall respond to that

 portion of the request that is unobjectionable and specifically identify the respect in which the

 request is overbroad.

          9.    The past tense shall include the present tense and vice versa.

          10.   Singular nouns shall include plural forms and vice versa.

          11.   When a document request refers to a person or entity and seeks any

 communications to or from, or documents related to, said person or entity, the request includes

 documents or communications to and from (and documents related to) representatives, agents,

 counsel and any other party communicating on behalf of such person or entity.

                                 REQUEST FOR PRODUCTION

          1.    All documents and communications regarding the Billing Scheme;

          2.    All documents and communications regarding CAH 1’s provision of laboratory

 testing services from March 1, 2017 to March 15, 2019;

          3.    All documents and communications regarding reimbursement rates for laboratory

 testing procedures at CAH 1 from March 1, 2017 to March 15, 2019;

          4.    All documents and communications regarding amounts billed to patients and/or

 insurance companies for laboratory testing procedures at CAH 1 from March 1, 2017 to March

 15, 2019;

          5.    All documents and communications regarding agreements between CAH 1 and

 reference laboratories (“Reference Labs”) existing between March 1, 2017 and March 15, 2019;




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09             Page 29 of
                                            39



          6.     All documents and communications regarding Reference Labs’ provision of

 laboratory testing services billed through CAH 1 from March 1, 2017 to March 15, 2019;

          7.     All documents and communications regarding amounts CAH 1, Reference Labs,

 EmpowerHMS, Empower H.I.S., and/or iHealthcare received for laboratory testing services

 billed through CAH 1 from March 1, 2017 to March 15, 2019;

          8.     All documents and communications regarding contracts, agreements, or

 arrangements between CAH 1, EmpowerHMS, Empower H.I.S., or iHealthcare on the one hand,

 and third-party vendors or marketers on the other in existence from March 1, 2017 to March 15,

 2019;

          9.     All documents and communications regarding payments CAH 1, EmpowerHMS,

 Empower H.I.S., and/or iHealthcare made to third-party vendors or marketers on account of their

 participation in the Billing Scheme from March 1, 2017 to the present.




 {8853397: }
          WCSR 7096790v3
Case 19-00730-5-JNC            Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                         Page 30 of
                                                39



                                               EXHIBIT F
     THE TRUSTEE’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS AND
            THINGS TO iHEALTHCARE MANAGEMENT II COMPANY1

                                                 DEFINITIONS

          A.      The terms “and” as well as “or” shall be construed conjunctively or disjunctively,

 and the singular shall be deemed to include the plural and vice-versa, as necessary to bring

 within the scope of this request all documents and information that might otherwise be construed

 to be outside its scope.

          B.      The terms “all” and “any” shall include any and all.

          C.       “Bankruptcy Cases” shall mean the voluntary chapter 11 bankruptcy cases of

 CAH 1 (Case No. 19-00730) and its affiliates, currently pending in the Bankruptcy Court.

          D.      “Bankruptcy Court” shall mean the United States Bankruptcy Court for the

 Eastern District of North Carolina.

          E.      The term “communication” shall include (without limitation) any written, oral,

 electronic, verbal and non-verbal exchanges between any persons or entities, whether transmitted

 in meetings or by telephone, telegraph, telex, cable, tape records, computer or otherwise, and

 includes (without limitation) oral conversations, telephone calls, letters, memoranda, reports,

 telegrams, facsimiles, e-mails, exhibits, drawings, and any other documents (as defined herein)

 that conform, constitute, or relate to the communications.

          F.      The term “concerning” shall mean related to, referring to, with respect to,

 pertaining to, concerning, in connection with, describing, mentioning, evidencing, or

 constituting.


 1
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Ex Parte
 Motion for Production of Documents and Examination Pursuant to Bankruptcy Rule 2004.


 {8853397: }
Case 19-00730-5-JNC         Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                 Page 31 of
                                             39



          G.    The term “document” means any written, recorded or graphic materials of any

 kind, form or shape whether prepared by you or other persons, that are in your possession,

 custody or control including, but not limited to, documents in the physical possession of your

 accountants, attorneys, or others but which you have the legal or practical right to obtain). This

 definition includes the front and back of a tangible writing if information appears on both (e.g.,

 cancelled check) and includes drafts and copies which vary in any way from originals as well as

 all information stored in machine readable form or accessible through computer or other

 information retrieval systems, including electronic mail, together with instructions and all other

 materials necessary to access, use or interpret such information. As such, a document includes,

 but is not limited to, the original and all copies, regardless of origin or location, of any paper,

 letter, memorandum, facsimile, telegram, telex, cable, other correspondence, report, record,

 study, note, diary, calendar, working paper, chart, book, graph, index, tape, data sheet or data

 processing card, floppy disk, printed circuit, canceled check, other bank record, ledger, bill,

 invoice, computation, schedule, contract, lease, analysis, appraisal, summary, instruction,

 computer memory bank, including supporting, underlying, or preparatory material, however

 produced or reproduced, to which you have or have had access to which may be in your

 possession, custody or control.

          H.    The term “person” shall mean (without limitation) any natural person, firm, sole

 proprietorship, partnership, corporation, association, trust, governmental body, or agency.

          I.    The term “representative” shall mean, with respect to a person, any past or present

 officer, director, employee, agent, attorney, financial advisor, investment banker or accountant of

 that person, including (without limitation) a representative acting or purporting to act on such

 person’s behalf or at the request or instruction of such person.




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09               Page 32 of
                                            39



           J.   The terms “you” and “your” shall mean iHealthcare and its agents,

 representatives, attorneys, and any other person responding to these requests on its behalf.

                                         INSTRUCTIONS

           1.   In responding to the requests, furnish all documents available to you, including

 documents in the possession of your attorneys or anyone acting on your behalf.

           2.   You are not being asked to produce any documents subject to the attorney-client

 privilege or attorney work product doctrine. If you object to any request and/or any document

 responsive to any request is withheld based on any claim of privilege or protection from

 discovery of any kind, describe generally the document or information withheld and state the

 privilege upon which you rely in withholding such document or information.

           3.   You shall produce all documents in the manner in which they are maintained in

 the usual course of your business or you shall organize and label the documents to correspond

 with the categories in this request. A request for a document shall be deemed to include a

 request for any and all file folders within which the document was contained, transmittal sheets,

 cover letters, exhibits, enclosures, or attachments to the document in addition to the document

 itself.

           4.   If and to the extent documents are maintained in a database or other electronic

 format, you shall produce along with the document(s) software that will enable access to the

 electronic document(s) or database as you would access such electronic document(s) or database

 in the ordinary course of your business.

           5.   Documents attached to each other should not be separated.

           6.   The fact that a document is produced by another party does not relieve you of the

 obligation to produce your copy of the same document, even if the two documents are identical.




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                Page 33 of
                                            39



          7.    In the event that you claim that a request is unduly burdensome, you shall respond

 to that portion of the request that is unobjectionable and specifically identify the respect in which

 the request is unduly burdensome.

          8.    In the event that you claim that a request is overbroad, you shall respond to that

 portion of the request that is unobjectionable and specifically identify the respect in which the

 request is overbroad.

          9.    The past tense shall include the present tense and vice versa.

          10.   Singular nouns shall include plural forms and vice versa.

          11.   When a document request refers to a person or entity and seeks any

 communications to or from, or documents related to, said person or entity, the request includes

 documents or communications to and from (and documents related to) representatives, agents,

 counsel and any other party communicating on behalf of such person or entity.

                                 REQUEST FOR PRODUCTION

          1.    All documents and communications regarding the Billing Scheme;

          2.    All documents and communications regarding CAH 1’s provision of laboratory

 testing services from March 1, 2017 to March 15, 2019;

          3.    All documents and communications regarding reimbursement rates for laboratory

 testing procedures at CAH 1 from March 1, 2017 to March 15, 2019;

          4.    All documents and communications regarding amounts billed to patients and/or

 insurance companies for laboratory testing procedures at CAH 1 from March 1, 2017 to March

 15, 2019;

          5.    All documents and communications regarding agreements between CAH 1 and

 reference laboratories (“Reference Labs”) existing between March 1, 2017 and March 15, 2019;




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09             Page 34 of
                                            39



          6.     All documents and communications regarding Reference Labs’ provision of

 laboratory testing services billed through CAH 1 from March 1, 2017 to March 15, 2019;

          7.     All documents and communications regarding amounts CAH 1, Reference Labs,

 EmpowerHMS, Empower H.I.S., and/or iHealthcare received for laboratory testing services

 billed through CAH 1 from March 1, 2017 to March 15, 2019;

          8.     All documents and communications regarding contracts, agreements, or

 arrangements between CAH 1, EmpowerHMS, Empower H.I.S., or iHealthcare on the one hand,

 and third-party vendors or marketers on the other in existence from March 1, 2017 to March 15,

 2019;

          9.     All documents and communications regarding payments CAH 1, EmpowerHMS,

 Empower H.I.S., and/or iHealthcare made to third-party vendors or marketers on account of their

 participation in the Billing Scheme from March 1, 2017 to the present.




 {8853397: }
          WCSR 7096790v3
Case 19-00730-5-JNC            Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                         Page 35 of
                                                39



                                               EXHIBIT G
     THE TRUSTEE’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS AND
            THINGS TO iHEALTHCARE SOFTWARE SERVICES, INC.1

                                                 DEFINITIONS

          A.      The terms “and” as well as “or” shall be construed conjunctively or disjunctively,

 and the singular shall be deemed to include the plural and vice-versa, as necessary to bring

 within the scope of this request all documents and information that might otherwise be construed

 to be outside its scope.

          B.      The terms “all” and “any” shall include any and all.

          C.       “Bankruptcy Cases” shall mean the voluntary chapter 11 bankruptcy cases of

 CAH 1 (Case No. 19-00730) and its affiliates, currently pending in the Bankruptcy Court.

          D.      “Bankruptcy Court” shall mean the United States Bankruptcy Court for the

 Eastern District of North Carolina.

          E.      The term “communication” shall include (without limitation) any written, oral,

 electronic, verbal and non-verbal exchanges between any persons or entities, whether transmitted

 in meetings or by telephone, telegraph, telex, cable, tape records, computer or otherwise, and

 includes (without limitation) oral conversations, telephone calls, letters, memoranda, reports,

 telegrams, facsimiles, e-mails, exhibits, drawings, and any other documents (as defined herein)

 that conform, constitute, or relate to the communications.

          F.      The term “concerning” shall mean related to, referring to, with respect to,

 pertaining to, concerning, in connection with, describing, mentioning, evidencing, or

 constituting.


 1
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Ex Parte
 Motion for Production of Documents and Examination Pursuant to Bankruptcy Rule 2004.


 {8853397: }
Case 19-00730-5-JNC         Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                 Page 36 of
                                             39



          G.    The term “document” means any written, recorded or graphic materials of any

 kind, form or shape whether prepared by you or other persons, that are in your possession,

 custody or control including, but not limited to, documents in the physical possession of your

 accountants, attorneys, or others but which you have the legal or practical right to obtain). This

 definition includes the front and back of a tangible writing if information appears on both (e.g.,

 cancelled check) and includes drafts and copies which vary in any way from originals as well as

 all information stored in machine readable form or accessible through computer or other

 information retrieval systems, including electronic mail, together with instructions and all other

 materials necessary to access, use or interpret such information. As such, a document includes,

 but is not limited to, the original and all copies, regardless of origin or location, of any paper,

 letter, memorandum, facsimile, telegram, telex, cable, other correspondence, report, record,

 study, note, diary, calendar, working paper, chart, book, graph, index, tape, data sheet or data

 processing card, floppy disk, printed circuit, canceled check, other bank record, ledger, bill,

 invoice, computation, schedule, contract, lease, analysis, appraisal, summary, instruction,

 computer memory bank, including supporting, underlying, or preparatory material, however

 produced or reproduced, to which you have or have had access to which may be in your

 possession, custody or control.

          H.    The term “person” shall mean (without limitation) any natural person, firm, sole

 proprietorship, partnership, corporation, association, trust, governmental body, or agency.

          I.    The term “representative” shall mean, with respect to a person, any past or present

 officer, director, employee, agent, attorney, financial advisor, investment banker or accountant of

 that person, including (without limitation) a representative acting or purporting to act on such

 person’s behalf or at the request or instruction of such person.




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09               Page 37 of
                                            39



           J.   The terms “you” and “your” shall mean iHealthcare and its agents,

 representatives, attorneys, and any other person responding to these requests on its behalf.

                                         INSTRUCTIONS

           1.   In responding to the requests, furnish all documents available to you, including

 documents in the possession of your attorneys or anyone acting on your behalf.

           2.   You are not being asked to produce any documents subject to the attorney-client

 privilege or attorney work product doctrine. If you object to any request and/or any document

 responsive to any request is withheld based on any claim of privilege or protection from

 discovery of any kind, describe generally the document or information withheld and state the

 privilege upon which you rely in withholding such document or information.

           3.   You shall produce all documents in the manner in which they are maintained in

 the usual course of your business or you shall organize and label the documents to correspond

 with the categories in this request. A request for a document shall be deemed to include a

 request for any and all file folders within which the document was contained, transmittal sheets,

 cover letters, exhibits, enclosures, or attachments to the document in addition to the document

 itself.

           4.   If and to the extent documents are maintained in a database or other electronic

 format, you shall produce along with the document(s) software that will enable access to the

 electronic document(s) or database as you would access such electronic document(s) or database

 in the ordinary course of your business.

           5.   Documents attached to each other should not be separated.

           6.   The fact that a document is produced by another party does not relieve you of the

 obligation to produce your copy of the same document, even if the two documents are identical.




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09                Page 38 of
                                            39



          7.    In the event that you claim that a request is unduly burdensome, you shall respond

 to that portion of the request that is unobjectionable and specifically identify the respect in which

 the request is unduly burdensome.

          8.    In the event that you claim that a request is overbroad, you shall respond to that

 portion of the request that is unobjectionable and specifically identify the respect in which the

 request is overbroad.

          9.    The past tense shall include the present tense and vice versa.

          10.   Singular nouns shall include plural forms and vice versa.

          11.   When a document request refers to a person or entity and seeks any

 communications to or from, or documents related to, said person or entity, the request includes

 documents or communications to and from (and documents related to) representatives, agents,

 counsel and any other party communicating on behalf of such person or entity.

                                 REQUEST FOR PRODUCTION

          1.    All documents and communications regarding the Billing Scheme;

          2.    All documents and communications regarding CAH 1’s provision of laboratory

 testing services from March 1, 2017 to March 15, 2019;

          3.    All documents and communications regarding reimbursement rates for laboratory

 testing procedures at CAH 1 from March 1, 2017 to March 15, 2019;

          4.    All documents and communications regarding amounts billed to patients and/or

 insurance companies for laboratory testing procedures at CAH 1 from March 1, 2017 to March

 15, 2019;

          5.    All documents and communications regarding agreements between CAH 1 and

 reference laboratories (“Reference Labs”) existing between March 1, 2017 and March 15, 2019;




 {8853397: }
Case 19-00730-5-JNC        Doc 824 Filed 05/26/20 Entered 05/26/20 14:38:09             Page 39 of
                                            39



          6.     All documents and communications regarding Reference Labs’ provision of

 laboratory testing services billed through CAH 1 from March 1, 2017 to March 15, 2019;

          7.     All documents and communications regarding amounts CAH 1, Reference Labs,

 EmpowerHMS, Empower H.I.S., and/or iHealthcare received for laboratory testing services

 billed through CAH 1 from March 1, 2017 to March 15, 2019;

          8.     All documents and communications regarding contracts, agreements, or

 arrangements between CAH 1, EmpowerHMS, Empower H.I.S., or iHealthcare on the one hand,

 and third-party vendors or marketers on the other in existence from March 1, 2017 to March 15,

 2019;

          9.     All documents and communications regarding payments CAH 1, EmpowerHMS,

 Empower H.I.S., and/or iHealthcare made to third-party vendors or marketers on account of their

 participation in the Billing Scheme from March 1, 2017 to the present.




 {8853397: }
          WCSR 7096790v3
